DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response and Amendment submitted on 1/16/2022.  Claims 1, 3-7, 9, 11-15, 17, and 19-20 are pending in the case. Claims 1, 9, and 17 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative William C. Shrot  (USPTO Reg. No. 48,447) on February 3, 2022.
The application has been amended as follows:

Please amend claim 14 as follows:
14.  (Currently Amended) The apparatus of claim 13, wherein the adding the fault scenario into the fault injection task comprises: selecting at least one fault scenario from a fault management module, to be added into the fault injection task, wherein the fault management module is pre- stored with a plurality of fault scenarios.  

Allowable Subject Matter
	Claims 1, 3-7, 9, 11-15, 17, and 19-20  are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 9, and 17, each of these claims contain allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A fault injection method, comprising: 
acquiring a fault injection task, which comprises at least one target service identification and a fault scenario corresponding to the target service identification; 
determining a target service according to each target service identification, and acquiring a state of the target service; and 
injecting the fault scenario corresponding to the target service identification into the target service in a case that the state of the target service is a normal state;
wherein the method further comprises: 
collecting a target index of the target service; and 

wherein the collecting the target index of the target service comprises at least one of: 
acquiring the target index of the target service from a designated index data push interface; and 
collecting the target index from the target service.  

9.  A fault injection apparatus, comprising: 
at least one processor; and 
a memory communicatively connected with the at least one processor, wherein 
the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, enable the at least one processor to perform operations comprising: 
acquiring a fault injection task, which comprises at least one target service identification and a fault scenario corresponding to the target service identification; 
determining a target service according to each target service identification, and acquiring a state of the target service; and 
injecting the fault scenario corresponding to the target service identification into the target service in a case that the state of the target service is a normal state;
wherein the operations further comprise: 
collecting a target index of the target service; and 

wherein the collecting the target index of the target service comprises at least one of: 
acquiring the target index of the target service from a designated index data push interface; and 
collecting the target index from the target service.  

17.  A non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions cause a computer to perform operations comprising: 
acquiring a fault injection task, which comprises at least one target service identification and a fault scenario corresponding to the target service identification; 
determining a target service according to each target service identification, and acquiring a state of the target service; and 
injecting the fault scenario corresponding to the target service identification into the target service in a case that the state of the target service is a normal state;
wherein the operations further comprise:  
collecting a target index of the target service; and 
stopping injecting the fault scenario in a case of monitoring that the collected target index is beyond a preset index range; 
wherein the collecting the target index of the target service comprises at least one of: 
acquiring the target index of the target service from a designated index data push interface; and 
collecting the target index from the target service.  

The elements of independent Claims 1, 9, and 17 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Heorhiadi et al. (U.S. Publication No. 2017/0242784 A1) teaches resiliency testing microservice-based applications. A method for resiliency testing an application includes receiving a test script that specifies a failure scenario in a distributed microservice-based application comprising a plurality of microservices, and an asserted behavioral expectation of at least one microservice of the distributed microservice-based application in response to the specified failure scenario. The specified failure scenario is translated into fault injection rules. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114